       Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 1 of 21




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILHELMINA PODUNAJEC,             :
                                  :
            Plaintiff,            :     No. 3:19-cv-01938
                                  :
     v.                           :     (Saporito, M.J.)
                                  :
ANDREW SAUL,                      :
Commissioner of                   :
Social Security,                  :
                                  :
            Defendant.            :


                            MEMORANDUM

     This is an action brought under 42 U.S.C. §405(g), seeking judicial

review of the Commissioner of Social Security’s (“Commissioner”) final

decision denying Wilhelmina E. Podunajec’s (“Podunajec”) claim for

disability insurance benefits and disabled widows benefits under Title II

of the Social Security Act. This matter has been referred to the

undersigned United States Magistrate Judge on consent of the parties,

pursuant to the provisions of 28 U.S.C. § 636(c) and Rule 73 of the Federal

Rules of Civil Procedure. (Doc. 9; Doc. 10).

     For the reasons stated herein, the Commissioner’s decision will be

VACATED, and the case will be REMANDED for further consideration.
       Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 2 of 21




I.   Background and Procedural History

     Podunajec is an adult individual born August 22, 1966, who was 49

years old at the time of her alleged onset date of disability—May 16, 2016.

(Tr. 90). Podunajec’s age at the onset date makes her a “younger person”

under the Social Security Act. See 20 C.F.R. § 404.1563(c). Podunajec

completed her GED in 2006 and has no specialized vocational training.

(Tr. 68). Prior to her alleged onset date, Podunajec served as a cashier,

laborer, sewing machine operator, and counter attendant. (Tr. 24, 42).

     On January 6, 2017, Podunajec protectively filed for disability

insurance benefits and disabled widow’s benefits pursuant to Title II of

the Social Security Act. (Tr. 14). In her application, Podunajec alleged

that she became disabled beginning May 16, 2016, as a result of mental

health issues, back issues, neck issues, fibromyalgia, osteoarthritis,

allergies, and a heart condition. (Tr. 200). Podunajec’s claim was initially

denied on April 13, 2017. (Tr. 14). Thereafter, Podunajec filed a timely

request for an administrative hearing on June 1, 2017, and it was

granted. (Id.). Podunajec, represented by counsel, appeared and testified

before ALJ, Michelle Wolfe, on August 23, 2018, in Wilkes Barre,

Pennsylvania. (Tr. 14, 30). In addition, an impartial vocational expert


                                    -2-
          Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 3 of 21




(“VE”),     Josephine    Doherty    appeared    and    testified   during   the

administrative hearing. (Tr. 14). At the time of the hearing, Podunajec

was 52 years old and resided with her boyfriend in Wilkes-Barre,

Pennsylvania, which is in the Middle District of Pennsylvania. (Tr. 37).

     In a written decision dated November 14, 2018, the ALJ denied

Podunajec’s application for benefits. (Tr. 11). Podunajec sought further

review of her claims by the Appeals Council of the Office of Disability

Adjudication and Review, but her request was denied for review on

September 18, 2019. (Tr. 1). Podunajec subsequently filed an appeal to

this Court on November 11, 2019, arguing that the ALJ’s decision was

not supported by substantial evidence. (Doc. 1). On January 15, 2019, the

Commissioner filed his answer, in which he maintains that the ALJ’s

decision was correct and in accordance with the law and regulations.

(Doc. 7, at 3). This matter has been fully briefed by the parties and is ripe

for decision. (Doc. 11, Doc. 14, Doc. 15).

     On this score, Podunajec’s treatment history discloses that she

suffers from a number of physical and mental impairments, including

back and neck issues, osteoarthritis, fibromyalgia, depression, and

anxiety. (Tr. 200, 221, 236). Specifically, Podunajec reported and testified


                                       -3-
       Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 4 of 21




that she had neck surgery, but continued to experience headaches and

numbness in her hands. (Tr. 236). Podunajec also indicated that she had

degenerative discs in her lower back that cause muscle spasms and pain.

(Tr. 221). Further, Podunajec reported that she always feels tired and she

has pain everywhere, including her neck, back, legs, and hands. (Tr. 229-

230). Due to her conditions and symptoms, Podunajec stated that she has

a number of limitations, some of which involve lifting, squatting,

bending, standing, reaching, walking, sitting, kneeling, climbing stairs,

concentrating, and using her hands. (Tr. 243).

     In May 2014, diagnostic images of her cervical spine demonstrated

hypertrophic degenerative changes at the levels of C5-C6 and C6-C7. (Tr.

492). Additional images of Podunajec’s cervical spine in May 2014,

revealed C6-C7 spondylosis with moderate canal narrowing and mass

effect on the ventral cord. (Tr. 496). As a result, Podunajec underwent an

anterior cervical discectomy and fusion at C5-C6 and C6-C7. (Tr. 514).

Despite surgery, Podunajec reported increasing neck pain with

numbness and tingling in her hands, and back pain radiating down her

leg with numbness and tingling in her feet. (Tr. 391, 354, 470).

Additionally, physical examination revealed cervical tenderness and


                                    -4-
       Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 5 of 21




reduced cervical range of motion; and tenderness over the sciatic joints.

(Tr. 391, 456, 477). Moreover, upon examination, Podunajec’s treating

physicians noted reduced lumbar spine range of motion, muscle spasms,

and spinal muscle tenderness. (Tr. 456).

     To treat her conditions, Podunajec was prescribed medications; she

received injections; she obtained chiropractic care; she attended physical

therapy; and while she used a cane, the medical record contains no

evidentiary support establishing that her use of a cane is medically

necessary. (Tr. 355-56, 391, 576, 611, 618). Additionally, the medical

record reflects that Podunajec had good posture and walked with a

normal, non-antalgic gait with no ataxia. (Tr. 355). Upon examination

Podunajec had no edema, erythema, or ecchymosis; and she had a decent

spine range of motion, and full upper and lower extremities range of

motion. (Tr. 391). Additionally, the medical record demonstrated that

Podunajec had no lumbar spine deformities with normal lordosis; no

paraspinal muscle tenderness or tenderness over the sciatic joints; her

straight leg raising tests were negative; she had 5/5 strength; and in

February 2017, her diagnostic images of her cervical spine showed no

instability or change in instrumentation or loosening. (Tr. 355-56, 391,


                                    -5-
       Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 6 of 21




472-73, 640, 556).

     State agency medical consultant, Dr. Robert Mogul (“Dr. Mogul”)

reviewed the medical record in assessing the limitations of Podunajec’s

medical conditions. Dr. Mogul opined that Podunajec was capable of

performing light work, with the following limitations: she could

occasionally lift and/or carry 20 pounds; she could frequently carry and/or

lift ten pounds; she could sit for approximately six hours in an eight-hour

workday; she could frequently climb stairs, balance, stoop, kneel, and

crouch; and she could occasionally climb ladders and crawl. (Tr. 96-97).

Lastly, Dr. Mogul opined that Podunajec should avoid concentrated

exposure to hazards, such as machinery and heights. (Tr. 98).

     As for her mental health impairments, the medical record reflects

that Podunajec was diagnosed with other specified depressive disorder

and anxiety associated with depression. (Tr. 330, 468). However,

Podunajec’s mental status examinations revealed that she had normal

mood and affect; she had intact and adequate concentration and

attending skills; she had good insight and judgment; she had coherent

thought processes; she was oriented to person, place, and time; she was

friendly and cooperative; and she denied suicidal ideations. (Tr. 330-31,


                                    -6-
       Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 7 of 21




356, 467, 945, 952).

      Podunajec was examined by Dr. John Rohar (“Dr. Rohar”), State

agency psychological consultant. (Tr. 99-100). Dr. Rohar opined that

Podunajec was able to meet the basic demands to complete one to two

step tasks on a sustained basis despite the limitations resulting from her

impairment. (Tr. 100). Dr. Rohar further opined that Podunajec could

understand, retain, and follow simple job instructions, (i.e. perform and

follow one and two step tasks and instructions). (Id.).

II.   Legal Standards

      When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)

(sentence five); Id. § 1383(c)(3); Johnson v. Comm’r of Soc. Sec., 529 F.3d

198, 200 (3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D.

Pa. 2012). Substantial evidence “does not mean a large or considerable

amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Pierce v.

Underwood, 487 U.S. 552 (1988). Substantial evidence is less than a

preponderance of the evidence but more than a mere scintilla.


                                    -7-
       Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 8 of 21




Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence

is not substantial evidence if the ALJ ignores countervailing evidence or

fails to resolve a conflict created by the evidence. Mason v. Shalala, 994

F.2d 1058, 1064 (3d Cir. 1993). In an adequately developed factual record,

substantial evidence may be “something less than the weight of the

evidence, and the possibility of drawing two inconsistent conclusions

from the evidence does not prevent [the ALJ’s decision] from being

supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision

is supported by substantial evidence the court must scrutinize the record

as a whole.” Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003).

The question before the Court, therefore, is not whether the claimant is

disabled, but whether the Commissioner’s finding that he or she is not

disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law. See Arnold v. Colvin, No.

3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has

been held that an ALJ’s errors of law denote a lack of substantial

evidence.”) (alterations omitted); Burton v. Schweiker, 512 F. Supp. 913,

914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the


                                    -8-
       Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 9 of 21




status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at

536 (“[T]he court has plenary review of all legal issues . . . .”).

      To receive disability benefits, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); Id. § 1382c(a)(3)(A); see also 20 C.F.R. § 404.1505(a); Id.

§ 416.905(a). To satisfy this requirement, a claimant must have a severe

physical or mental impairment1 that makes it impossible to do his or her

previous work or any other substantial gainful activity2 that exists in the

national economy. 42 U.S.C. § 423(d)(2)(A); Id. § 1382c(a)(3)(B); 20 C.F.R.

§ 404.1505(a); Id. § 416.905(a).


1 A “physical or mental impairment” is an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. § 423(d)(3); Id. § 1382c(a)(3)(D).
2 “Substantial gainful activity” is work that (1) involves performing

significant or productive physical or mental duties, and (2) is done (or
intended) for pay or profit. 20 C.F.R. § 404.1510; id. § 416.910.
                                     -9-
      Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 10 of 21




     The Commissioner follows a five-step sequential evaluation process

in determining whether a claimant is disabled under the Social Security

Act. 20 C.F.R. § 404.1520(a); Id. § 416.920(a). Under this process, the

Commissioner must determine, in sequence: (1) whether the claimant is

engaged in substantial gainful activity; (2) whether the claimant has a

severe impairment; (3) whether the claimant’s impairment meets or

equals a listed impairment; 3 (4) whether the claimant is able to do past

relevant work, considering his or her residual functional capacity

(“RFC”); 4 and (5) whether the claimant is able to do any other work,

considering his or her RFC, age, education, and work experience. Id.

§ 404.1520(a); Id. § 416.920(a). The claimant bears the initial burden of

demonstrating a medically determinable impairment that prevents him

or her from doing past relevant work. 42 U.S.C. § 423(d)(5); Id.




3 An extensive list of impairments that warrant a finding of disability
based solely on medical criteria, without considering vocational criteria,
is set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1.
4 “Residual functional capacity” is the most a claimant can do in a work

setting despite the physical and mental limitations of his or her
impairment(s) and any related symptoms (e.g., pain). 20 C.F.R.
§ 404.1545(a)(1); id. § 416.945(a)(1). In assessing a claimant’s RFC, the
Commissioner considers all medically determinable impairments,
including those that are not severe. Id. § 404.1545(a)(2); id.
§ 416.945(a)(2).
                                   - 10 -
      Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 11 of 21




§ 1382c(a)(3)(H)(i); 20 C.F.R. § 404.1512; Id. § 416.912; Mason, 994 F.2d

at 1064. Once the claimant has established at step four that he or she

cannot do past relevant work, the burden then shifts to the Commissioner

at step five to show that jobs exist in significant numbers in the national

economy that the claimant could perform consistent with his or her RFC,

age, education, and past work experience. 20 C.F.R. § 404.1512(f); Id.

§ 416.912(f); Mason, 994 F.2d at 1064.

III. Discussion

     In her November 2018 decision, denying Podunajec’s claim for

benefits, the ALJ evaluated Podunajec’s application for benefits at each

step of the sequential process. The ALJ also evaluated Podunajec’s claim

for disabled widows’ benefits pursuant to section 202(e) of the Social

Security Act. (Tr. 17). Specifically, the ALJ noted that it was previously

found that Podunajec was the married widow of a deceased insured

worker and had attained the age 50. (Id.). As such, Podunajec met the

non-disability requirements for disabled widows’ benefits set forth under

section 202(e) of the Social Security Act. (Id.). The prescribed period,

however, would end on November 30, 2018. (Id.)

     Additionally, in that decision, the ALJ concluded that Podunajec


                                   - 11 -
       Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 12 of 21




met the insured status requirements of the Social Security Act through

September 30, 2018. (Id.). At step one, the ALJ concluded that Podunajec

had not engaged in substantial gainful activity since May 16, 2016—her

alleged onset date. (Id.). At step two, the ALJ found that the following

impairments were medically determinable and severe during the

relevant period: cervical degenerative disc disease status post fusion,

lumbar degenerative disc disease, fibromyalgia, depressive disorder, and

anxiety. (Id.).

      At step three, the ALJ found that Podunajec did not have an

impairment or combination of impairments that met or medically

equaled the severity of an impairment listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1, during the relevant period. (Tr. 19-21). Between

steps three and four, the ALJ fashioned an RFC considering Podunajec’s

limitations from her impairments:

      After careful consideration of the entire record, the
      undersigned finds that the claimant has the [RFC] to perform
      light work as defined in 20 C.F.R. 404.1567(b) except
      [Podunajec] requires the option to transfer positions from
      sitting to standing at one-hour intervals without being off-
      task when transferring. [Podunajec] can occasionally balance,
      stoop, crouch, kneel, and climb, but never on ladders, ropes,
      or scaffolds. [Podunajec] can never crawl. [Podunajec] can
      occasionally push and pull with her upper and lower
      extremities. [Podunajec] must avoid concentrated exposure to

                                    - 12 -
       Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 13 of 21




      temperature extremes of cold and heat, humidity, vibrations,
      and hazards including moving machinery and unprotected
      heights. [Podunajec] can do simple, routine tasks, but no
      complex tasks.

(Tr. 21).

      At step four, the ALJ found that Podunajec was able to perform her

past relevant work. (Tr. 24). Thus, the ALJ concluded that Podunajec was

not under a disability as defined under the Social Security Act from May

16, 2016, through the date of this decision. (Tr. 25).

      Podunajec contends that the decision of the ALJ is not supported

by substantial evidence of record and raises one issue on appeal. We shall

address this argument below.

      A. The ALJ’s Failure to Include the Limitation to “One and
         Two Step Tasks” in the RFC is Not Harmless Error

      On appeal, Podunajec’s challenges the ALJ’s RFC assessment,

hypothetical question(s) to the vocational expert, and step four findings.

(Doc. 11, at 6-10). Specifically, Podunajec argues that the ALJ failed to

include a limitation to one and two step tasks within the RFC, despite

affording great weight to Dr. Rohar’s opinion containing a limitation to

one and two step tasks. (Doc. 11, at 6-10; Doc. 15, at 2). Podunajec

contends that this error requires remand based on a number of analogous


                                    - 13 -
      Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 14 of 21




cases from this Court. Particularly, Podunajec asserts that this Court has

consistently ruled that an ALJ has committed error where, although the

ALJ has limited the claimant to simple routine tasks, the ALJ failed to

include, or to provide an adequate explanation as to why he or she

excluded, the restriction to one and two step tasks. (Doc. 11, at 7).

Podunajec further contends that this Court has found that this

distinction could potentially impact a vocational expert’s testimony and

the ALJ’s ultimate conclusion which is error that is not harmless. (Doc.

11, at 7-10).

      In response, the Commissioner argues that the ALJ appropriately

determined that Podunajec could perform past relevant work as a bakery

counter attendant. (Doc. 14, at 10). The Commissioner further contends

that there is no meaningful distinction between an RFC for simple,

routine tasks and an RFC for one and two step tasks. (Id.). The

Commissioner asserts that even assuming there was a meaningful

distinction between the two above RFC descriptors, any error would be

harmless because the ALJ concluded that Podunajec was capable of

performing her past relevant work. (Doc. 14, at 11).

      In this case, the ALJ afforded great weight to the opinion of State


                                   - 14 -
      Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 15 of 21




agency psychological consultant, Dr. Rohar. (Tr. 24). Dr. Rohar opined:

     All evidence was considered and the claimant’s statements
     are found partially credible. The claimant is able to meet the
     basic mental demands to complete 1-2 step tasks on a
     sustained basis despite the limitations resulting from his/her
     impairment. The claimant can understand, retain, and follow
     simple job instructions (i.e., perform/follow one and two step
     tasks/instructions).

(Tr. 100). In affording great weight to Dr. Rohar’s opinion, the ALJ found

that it was consistent with and well-supported by the record evidence,

including   Podunajec’s    mental      status   examinations.   (Tr.    24).

Subsequently, based on the ALJ’s review of the entire medical record,

including Dr. Rohar’s opinion, the ALJ confined Podunajec to a limited

range of light work, and incorporated additional limitations to address

her medical impairments. (Tr. 21). Specifically, the ALJ found:

     [Podunajec] has the [RFC] to perform light work as defined in
     20 C.F.R. 404.1567(b) except the claimant requires the option
     to transfer positions from sitting to standing at one-hour
     intervals without being off task when transferring.
     [Podunajec] can occasionally balance, stoop, crouch, kneel,
     and climb, but never on ladders, ropes, or scaffolds.
     [Podunajec] can never crawl. [Podunajec] can occasionally
     push and pull with her upper and lower extremities.
     [Podunajec] must avoid concentrated exposure to
     temperature extremes of cold and heat, humidity, vibrations,
     and hazards including moving machinery and unprotected
     heights. [Podunajec] can do simple, routine tasks, but no
     complex tasks.


                                    - 15 -
      Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 16 of 21




(Tr. 21). Despite affording great weight to Dr. Rohar’s opinion, the RFC

crafted by the ALJ does not include the limitation to one and two step

tasks opined by Dr. Rohar.

     On this issue, Podunajec argues that the ALJ’s failure to include

the limitation to one and two step tasks in the RFC requires remand,

consistent with analogous cases from this Court. (Doc. 11, at 6). The

Commissioner argues that there is no meaningful distinction between an

RFC for simple, routine tasks and an RFC for one and two step tasks.

The Commissioner further contends that there is no consensus within the

Middle District of Pennsylvania on this particular point, and several in-

district cases are consistent with the agency’s position. We disagree.

     The Commissioner is correct in his assertion that the distinction

between an RFC for simple, routine tasks and one and two step tasks is

an unsettled issue in the Third Circuit. However, this Court has

consistently found a basis for remand, where although the ALJ limited

claimant to simple, routine tasks, the ALJ failed to include, or to provide

an adequate explanation as to why she decided to exclude, a limitation to

one and two step tasks. See Hurrey v. Colvin, 1:14-CV-02408, slip op. at

19-21 (M.D. Pa. Jan. 28, 2016); see also Beltran v. Berryhill, 3:17-CV-


                                   - 16 -
      Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 17 of 21




00715, slip op. at 2-3 (M.D. Pa. Feb. 20, 2018).

     The Commissioner argues that this error is harmless because the

ALJ found that Podunajec was capable of performing her past relevant

work regardless of which limitation applied. (Doc. 14, at 11). The Court

is not persuaded by the Commissioner’s argument as to this issue. As

similiarly held in Beltran and Hurrey, we find that the distinction

between “simple” and “one and two step” tasks could potentially impact

a vocational expert’s testimony and the ALJ’s ultimate conclusion in this

case. See Beltran v. Berryhill, 3:17-CV-00715, slip op. at 2-3 (M.D. Pa.

Feb. 20, 2018); see also Hurrey v. Colvin, 1:14-CV-02408, slip op. at 19-21

(M.D. Pa. Jan. 28, 2016).

     Here, the ALJ afforded great weight to Dr. Rohar’s opinion that

“[Podunajec] is able to meet the basic mental demands to complete 1-2

step tasks on a sustained basis . . . [t]he claimant can understand, retain,

and follow simple job instructions (i.e. perform/follow one and two step

tasks/instructions).” (Tr. 100). The ALJ, however, limited Podunajec to

“simple, routine tasks, but no complex tasks,” without specifying that she

be limited to only one and two tasks or instructions as opined by Dr.

Rohar. (Tr. 24, 64-67). It is possible, that Podunajec’s past relevant work


                                   - 17 -
      Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 18 of 21




as a counter attendant could involve tasks or instructions that, while

simple, may be more than one or two steps. For this reason, the Court

finds that there is a significant difference between an RFC limitation to

one and two step tasks and an RFC limitation to simple, routine tasks.

See Beltran v. Berryhill, 3:17-CV-00715, slip. op. at 2-3(M.D. Pa. Feb. 20,

2018); see also Harden v. Comm’r of Soc. Sec., No. 13-906, 2014 WL

4792294, at *3-5 (W.D. Pa. Sept. 24, 2014); McGriff v. Colvin, No. 3:16-

CV-911, 2017 WL 3142336, at *3 (D. Conn. Jul. 25, 2017). Therefore, the

Court finds that the ALJ’s error as to this issue is grounds for a remand.

     Additionally, the Court finds that the ALJ erred in her failure to

explain why she rejected the limitation to one and two step tasks found

by Dr. Rohar, especially in light of her conclusion that his opinion was

entitled to great weight. Particularly, in the Mental Residual Functional

Capacity Assessment Form completed by Dr. Rohar, he opined three

times that “[Podunajec] can understand, retain, and follow simple job

instructions (i.e., perform/follow one and two step tasks/instructions).

(Tr. 98-100). However, the ALJ failed to include the limitation to one and

two step tasks in the RFC or explain her rationale for rejecting this

limitation, all while assigning great weight to Dr. Rohar’s opinion. (Tr.


                                   - 18 -
      Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 19 of 21




17-25). The contradiction of ignoring certain aspects of Dr. Rohar’s

findings, and giving some weight or great weight to other aspects of his

findings must be explained. See Evanitus v. Berryhill, 3:16-CV-845, slip

op. at 22-25 (M.D. Pa. Feb. 28, 2018).

     The Court is not suggesting that the ALJ was not bound by Dr.

Rohar’s opinion concerning Podunajec’s limitations, and the ALJ, by no

means, was required to adopt all of the limitations found by Dr. Rohar.

However, the ALJ was required to explain her basis for choosing to

attribute a portion of Dr. Rohar’s opinion while rejecting other portions

of his opinion. Therefore, in the absence of an adequate explanation, the

Court cannot determine if this probative evidence was credited or simply

ignored.

     Lastly, the Commissioner argues that any distinction found

between the two above RFC descriptors constitutes harmless error

because the ALJ concluded that Podunajec was capable of performing her

past relevant work. (Doc. 14, at 17-23). The Court finds, however, that

this error cannot be considered harmless and remand is warranted. The

RFC in this case undermines the confidence that we have in the accuracy

of the vocational expert’s testimony and the ALJ’s step four


                                   - 19 -
      Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 20 of 21




determination that Podunajec can perform her past relevant work. In

this case, the ALJ relied on the hypothetical question(s) that Podunajec

was capable of performing simple, routine tasks, but no complex tasks,

without specifying that Podunajec be limited to only one and two step

tasks. (Tr. 65). The Third Circuit Court of Appeals has consistently held

that the hypothetical question posed to the vocational expert must

include all of a claimant’s functional limitations which are supported by

the record. Ramirez v. Barnhart, 372 F.3d 546, 533-55 (3d Cir. 2004);

Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987); Podedworny v.

Harris, 745 F.2d 210, 218 (3d Cir. 1984). Thus, if an ALJ posited a

hypothetical question to a vocational expert that fails to reflect “all of a

claimant’s impairments that are supported by the record[,] . . . it cannot

be considered substantial evidence.” Ramirez, 372 F.3d at 553-55(quoting

Chrupcala, 829 F.2d at 1276 (3d Cir. 1987).

     Accordingly, for the reasons stated above, we find that the ALJ’s

decision is not supported by substantial evidence. Thus, the decision of

the Commissioner of Social Security will be VACATED and this case

will be REMANDED for further proceedings consistent with this

Memorandum.


                                   - 20 -
     Case 3:19-cv-01938-JFS Document 16 Filed 12/11/20 Page 21 of 21




     An appropriate Order follows.


Dated: December 11, 2020                   s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge




                                  - 21 -
